Citation Nr: 1015388	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD) and if so whether the claim should be 
granted.

Entitlement to service connection for major depressive 
disorder (MDD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1995 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied service connection for MDD.

The Board remanded the case for further development in 
November 2008.  The case has since been returned to the Board 
for further appellate action.

The rating decision on appeal and the Board's remand in 
November 2008 characterized the issue on appeal as 
entitlement to service connection for MDD.  However, a scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has accordingly 
recharacterized the issues on appeal as reflected on the 
title page.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
an unappealed rating decision issued in August 2004.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.

3.  The Veteran's PTSD is related to sexual assaults in 
service that have been adequately corroborated.

4.  The Veteran's MDD is etiologically related to active 
service.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

3.  MDD was incurred active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claims.  In addition, the evidence currently 
of record is sufficient to substantiate her claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

When the claimed PTSD stressor is physical or sexual assault 
in service, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and, statements from family 
members, roommates, fellow service members or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or, unexplained economic or social 
behavior changes.  Credible supporting evidence may consist 
of a medical opinion, based on review of the evidence, that 
the personal assault occurred.  38 CFR § 3.304(f)(4). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records (STRs) show no indication of 
psychiatric symptoms or treatment.

The Veteran was discharged from active service in September 
1999.  She had a VA general medical examination in August 
1999 while still in service in which the examiner, a 
physician's assistant (PA), stated the Veteran had normal 
behavior and comprehension.  No current psychiatric symptoms 
were noted.

In March 2003 the Veteran was evaluated and treated by VA for 
depressive symptoms, reportedly recurrent since 1999.  The 
clinical impression was moderately severe MDD, possibly 
recurrent.

A November 2003 VA behavioral health outpatient treatment 
note, signed by a psychiatrist, states the Veteran's current 
stressors were directly related to incidents that occurred 
during active duty in the Persian Gulf, although without 
enumerating what those stressors were.  The psychiatrist 
diagnosed PTSD and MDD.

In December 2003 the Veteran filed a claim for service 
connection for PTSD based on sexual trauma during service.  

The Veteran received inpatient VA psychiatric treatment in 
June-July 2004 due to progressive depressive symptoms 
beginning in August 2002.  She reported to the clinicians 
that she had been sexually abused prior to active service and 
sexually harassed for 3-4 months in the Persian Gulf until 
the harasser was moved to a different unit; she did not 
report being raped before or during active service.  The 
discharge diagnoses were recurrent MDD and rule out PTSD.

During a VA pain consultation in July 2004, the Veteran 
stated that throughout military service she felt she was 
being "stalked" and subjected to harassment in that she was 
excluded from activities with her peers and made to feel that 
promotion opportunities implied granting sexual favors.  
However, she denied having been sexually assaulted during 
active service.  She reported a history of three sexual 
assaults, two prior to service and one after discharge from 
service.

An August 2004 VA behavioral health outpatient treatment 
note, signed by a licensed clinical social worker (LCSW), 
records current diagnoses of PTSD and generalized affective 
disorder (GAD).  

A rating decision in August 2004 denied service connection 
for PTSD, based on a determination that the Veteran had not 
presented credible evidence the claimed stressor occurred.   
The Veteran did not appeal.

In September 2004 the Veteran presented to the VA behavioral 
health clinic distraught over having been denied service 
connection for PTSD.  She stated that although she 
acknowledged difficulties in her childhood and prior to 
service she felt herself to be emotionally and 
psychologically immobilized due to events in service in 1999 
when she was harassed and stalked and felt powerless to 
prevent it; she felt isolated and endangered at all times 
during that period.

Records associated with the Veteran's SSA disability file 
show that she filed a claim for SSA disability benefits for 
PTSD and fibromyalgia.  A January 2005 report of contact 
states a psychologist from the New York State Office of 
Temporary and Disability Assistance was prepared to write up 
a denial but called the Veteran, who "went on and on" about  
her medical complaints.  The psychologist then called the 
Veteran's VA psychiatrist, who stated he had been treating 
the Veteran for one and one-half years for personality 
disorder (extreme difficulty maintaining interpersonal 
relationships and "micro-psychotic" episodes in which the 
Veteran would read too much into everything and could not be 
redirected).  SSA ultimately granted the Veteran disability 
benefits for affective disorder (primary diagnosis) and 
anxiety-related disorder (secondary diagnosis) effective from 
June 2004.

The Veteran had a lengthy psychological test and evaluation 
by a VA psychologist in December 2004 for the purpose of 
refining and clarifying the current diagnosis.  During the 
course of the December 2004 interview the Veteran spoke at 
length of her history before, during and after service.  She 
reported numerous instances prior to service in which she 
felt herself to have been stalked and/or threatened with 
sexual assault.  In regard to active service, the Veteran 
reported that during basic and advanced training she was 
picked on for the length of her hair (a drill instructor held 
a knife to her hair and threatened to cut it) and she was 
also picked on for the length of her hair in subsequent 
assignments.  While assigned to a unit in Korea she was asked 
for sexual favors by a male soldier (not a supervisor); when 
she refused she was transferred to another job and the male 
soldier was not disciplined and did not apologize, although a 
senior noncommissioned officer apologized.  She was also 
stalked by another soldier who was apparently infatuated with 
her, although she did not report it.  While stationed at Fort 
Hood someone followed her while she was running.  Her 
problems culminated when she was assigned involuntarily to 
Saudi Arabia in 1999, during which she suffered a number of 
stresses including the death of her grandfather, her mother 
being diagnosed with cancer, the infidelity of her fiancé, 
and a missile attack.  The Veteran stated she had been able 
to function until she was deployed to Saudi Arabia but had 
not been able to function since then. 

The psychologist who performed the interview in December 2004 
noted the Veteran displayed a tendency to exaggerate her 
symptoms, possibly for monetary gain and/or possibly as a 
plea for attention and help.  He suggested the following 
diagnoses: MDD, recurrent and unspecified; GAD; somatization 
disorder; and, cluster B personality disorder with prominent 
histrionic and borderline features.  The psychologist 
specifically stated the Veteran did not meet the diagnostic 
criteria for PTSD.        

In January 2005 the Veteran submitted the instant claim for 
service connection for MDD with panic attacks.  

The Veteran was interviewed by a VA psychiatrist in June 
2005.  The Veteran stated she had been having problems for 
many years, especially since deployment to Saudi Arabia that 
caused a breakup in her relationship with her 
fiancé/boyfriend; she reported experiencing depression and 
multiple physical problems since discharge from service in 
1999.  The psychiatrist diagnosed atypical mixed-type bipolar 
disorder, history of MDD, and mixed personality disorder 
borderline obsessive with histrionic traits.

A July 2005 counseling note by Catholic Charities shows the 
Veteran reported intrusive memories and guilt regarding Kobar 
[sic] Towers.  The Board notes at this point that the Khobar 
Towers bombing occurred on June 25, 1996, a time when the 
Veteran was actually stationed in South Korea.

The record documents an extensive evaluation of the Veteran 
conducted in July 2005 by the VA War-Related Illness and 
Injury Study Center (WRIISC).  The report details the 
Veteran's various physical and psychiatric complaints.  In 
regard to psychiatric history, the Veteran reported a number 
of personal tragedies during deployment to Saudi Arabia in 
1999 (grandfather died, fiancé was diagnosed with cancer and 
then broke off the engagement, mother had cancer scare).  She 
reported she had been "stalked and harassed" previously by 
two males in her unit (1996-1997).  The Veteran denied 
participating in combat in Korea or in the Persian Gulf, 
although she reported seeing two United Nations observers die 
in a fire in Korea.  The interviewing psychologist stated the 
Veteran met the diagnostic criteria for PTSD, MDD and panic 
disorder with agoraphobia but not bipolar disorder. 

The record contains letters received in October 2005 from the 
Veteran's mother, her brother, two sisters, and several 
family acquaintances, all generally asserting the Veteran  
had a drastic change in personality during her period of 
active service.

In November 2005 the Veteran submitted a stressor statement 
describing two incidents of perceived assault during service.  
The first occurred during basic training, when a drill 
sergeant opened up a Swiss army knife, held the blade to her 
neck and threatened to cut her hair if she did not put her 
hair up within the next five minutes.  The second occurred in 
Korea when she was pressured for sexual favors by a male 
soldier she had befriended, and when she refused she was 
ostracized by her squad; later the squad leader gave engraved 
jackknives to everyone in the squad except the Veteran.

The Veteran had a VA PTSD examination in October 2006 in 
which the examiner reviewed the claims file prior to 
examination.  The Veteran reported that while she was 
stationed in Korea she was raped by one soldier and fondled 
by another, although her psychiatric symptoms did not begin 
until a subsequent deployment to Saudi Arabia that was 
traumatic for personal reasons.  The examiner performed a 
clinical interview and noted observations in detail.  The 
examiner concluded the Veteran met the diagnostic standards 
for chronic and severe PTSD and chronic moderate-to-severe 
MDD.  The examiner also stated an opinion it is at least as 
likely as not the PTSD is directly related to sexual trauma 
in service, the most severe of which was actual rape in 
Korea.

In December 2006 the RO issued a rating decision that denied 
service connection for anxiety and also denied a claim to 
reopen a claim for service connection for PTSD.  The denial 
of service connection for PTSD was based on the RO's 
determination that the opinion of the VA examiner in October 
2006 was based on noncombat-related stressors articulated by 
the Veteran that could not be verified.

A letter dated in March 2007 by the Veteran's attending VA 
psychiatrist states the Veteran is diagnosed with severe 
chronic PTSD and with recurrent MDD; the psychiatrist stated 
an opinion that the Veteran's ongoing PTSD is directly 
related to sexual trauma during active service.

The Veteran had a VA psychiatric examination in July 2009 by 
the same examiner who performed the PTSD examination in 
October 2006.  The examiner once again reviewed the claims 
file and noted the Veteran had been diagnosed with both PTSD 
and MDD as a result of sexual trauma during service; the 
Veteran had also been diagnosed at times with borderline 
personality disorder but the examiner disagreed with that 
diagnosis.  The examiner also noted he had previously 
expressed an opinion that the Veteran's symptoms were clearly 
secondary to sexual trauma during service.  The examiner 
stated the results of the current examination reflected the 
same clinical picture of both severe PTSD and severe MDD that 
had been presented during previous examination in October 
2006.  The examiner stated the Veteran has both severe MDD 
and severe PTSD, with PTSD being the primary diagnosis.  The 
examiner repeated his earlier opinion, based on all the 
evidence available including interview and observational data 
and full review of the claims file, that the Veteran's PTSD 
symptoms and related depression are at least as likely as not 
caused by or the result of trauma during active service.  The 
examiner stated as rationale that there is no evidence of any 
mental health problem prior to active service and no evidence 
of any nonmilitary cause for the disorders.

On review of the evidence above, the Board initially finds 
that reopening of the Veteran's claim for service connection 
for PTSD is in order because new and material evidence has 
been presented.  As noted above, when the claimed PTSD 
stressor is physical or sexual assault in service, credible 
supporting evidence may consist of a medical opinion, based 
on review of the evidence, that the personal assault 
occurred.  38 C.F.R. § 3.304(f)(4).  In this case, medical 
evidence indicating that the alleged sexual assaults occurred 
has been submitted since the prior denial.  

The Board also concludes that the criteria for service 
connection for PTSD are met.  Several different VA 
psychiatrists (attending psychiatrists in November 2003 and 
March 2007 and VA examiner in October 2006 and July 2009) 
have asserted the Veteran has PTSD due to sexual trauma in 
service; there is no medical evidence of record that 
contradicts these opinions.   The Board notes that a claimant 
is entitled to service connection where he/she submits 
supportable competent evidence of in-service nexus that is 
not rebutted by other medical opinion of record.  Hanson v. 
Derwinski, 1 Vet. App. 512 (1991).  

The Board acknowledges that the Veteran's accounts of 
personal assault during service have been inconsistent, in 
that she denied to several examiners that she had been raped 
before or during service but later reported to the VA 
examiner that she was raped during service in Korea.  
However, the VA examiner considered the Veteran's account to 
be credible even though he had reviewed the claims file in 
which these inconsistencies are documented.  

With respect to the Veteran's depressive disorder, the Board 
notes that the Veteran has complained of chronic or recurrent 
depression since discharge from service, and submitted 
letters from numerous friends and family members attesting to 
significant change in the Veteran during her active service.  
"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Such lay evidence of chronicity 
supports entitlement to service connection under 38 C.F.R. 
§ 3.303(b); it also shows behavior changes consistent with 
personal assault.  38 C.F.R. § 3.304(f)(4).  Moreover, the 
medical evidence relates the Veteran's MDD to her active 
service.  Therefore, the Veteran is also entitled to service 
connection for MDD.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for MDD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


